  Case 4:21-cv-00144-Y Document 14 Filed 03/16/21     Page 1 of 1 PageID 173


                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

IOU CENTRAL, INC.                    §
d/b/a IOU FINANCIAL                  §
                                     §
VS.                                  §       CIVIL NO. 4:21-CV-00144-Y
                                     §
PREMIER PAVING GP.                   §
INC., et al.                         §

 ORDER REQUIRING PLAINTIFF’S COMPLIANCE WITH LOCAL RULE 83.10(a)

      On February 11, 2021, the above-styled and -numbered cause

was filed in the Northern District of Texas, Fort Worth Division,

and randomly assigned to the undersigned judge.              Attorney Paul G.

Wersant made an appearance on Plaintiff’s behalf by filing the

complaint.     Local Civil Rule 83.10(a) requires local counsel in

all cases where an attorney appearing in a case does not reside or

maintain an office in this district.1           Accordingly, Plaintiff must

designate local counsel2 or file a motion to waive local counsel

no later than March 30, 2021.            Failure to do so may result in the

imposition of sanctions and/or the dismissal of this case without

prejudice and without further notice.

      SIGNED March 16, 2021.

                                             ____________________________
                                             TERRY R. MEANS
                                             UNITED STATES DISTRICT JUDGE
      1 “Local counsel” means a member of the bar of this Court who resides or
maintains an office within 50 miles of the division in which the case is pending.
See Local Civil Rule 83.10(a) for more information. If counsel also maintains
an office within 50 miles of this Court, he should file a notice so stating the
local address and must use that address on his filings.
      2 Local counsel must also be registered as an electronic case filer and

admitted to practice in the Northern District of Texas.


ORDER REQUIRING PLAINTIFF’S COMPLIANCE WITH LOCAL RULE 83.10(a) – PAGE 1
